Citation Nr: 1502066	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 20, 2013, and as 50 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the RO in St. Louis, Missouri that in pertinent part, granted service connection and a 30 percent rating for PTSD. 

In a June 2013 rating decision, the RO granted a higher 50 percent rating for PTSD, effective May 20, 2013.  The Veteran's claim for a higher initial rating for service-connected PTSD remains on appeal, as he is not in receipt of the highest possible rating throughout the rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  In this decision, the RO also denied the Veteran's claim for entitlement to a TDIU.  

The RO included the TDIU issue in the June 2013 supplemental statement of the case pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), finding that the issue is part and parcel of the appeal for a higher rating for PTSD. 

Additional evidence was received from the Veteran in October 2013 and October 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is necessary prior to appellate review.

The Veteran contends that he is unable to work due to his service-connected disabilities (PTSD, hearing loss, and tinnitus).  In June 2011 he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In the employment history section of the form, he listed only one prior job, at the Missouri AFL-CIO, from September 1989 to September 2010.  It appears that he did not list all of his employment on this form, as he has provided conflicting employment information in his May 2011 notice of disagreement, and at VA compensation examinations.

Specifically, in his May 2011 notice of disagreement, he reported that he was currently working on the night shift to avoid contact with other people.

On VA PTSD examination in November 2010, he reported that he had been a coordinator for the unions of his state for the past 21 years before being laid off in September 2010.  He was currently on the "out of work list" of the boilermakers union.  He reportedly had difficulty working on the day shifts, and the examiner indicated that his occupational functioning had been impacted by his PTSD symptoms, resulting in his preference for night shift work.  Thus, it appears that he had employment through the boilermakers union after September 2010 and as recently as May 2011.

On VA examination in May 2013, the examiner noted that the Veteran was currently unemployed.

In light of these inconsistencies, and because the record is unclear as to when the Veteran last worked and when he became too disabled to work, the Board finds that the AOJ should send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment for the last five years he worked, including any part-time work and his work for the boilermakers union, and to clarify when he stopped working.

Records on file reflect that the Veteran receives benefits from the Social Security Administration (SSA).  The file does not indicate the nature of his SSA benefits (i.e., whether such benefits were awarded based on a disability or based solely on his age).  On remand, the AOJ should determine the nature of the Veteran's SSA benefits, and whether they were awarded based on any of the service-connected disabilities.  If the records are potentially relevant, such records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for PTSD, hearing loss, or tinnitus since November 2010.  With his authorization, obtain all identified records that are not already in the claims file.

2.  Send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment for the last five years that he worked, including any part-time work and including his work obtained through the boilermakers union in 2010 and 2011, and to clarify when he stopped working.

3.  Then obtain a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from any additional employers named by the Veteran, and associate it/them with the file.

4.  Determine the nature of the Veteran's SSA benefits, and obtain his SSA records, including all medical records this other Federal agency considered in determining his entitlement, if any.

5.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




